Citation Nr: 1604727	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for strain of the lateral ligament of metacarpophalangeal joint of the right thumb.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to an effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to an effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the left lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 
8.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

9.  Entitlement to service connection for residuals of right thumb injury other than strain of the lateral ligament of metacarpophalangeal joint, to include numbness and carpal tunnel syndrome, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was transferred from the RO in Cleveland, Ohio, to the RO in Oakland, California, in February 2008.  This matter also comes before the Board on appeal from October 2013 and February 2014 rating decisions issued by the Oakland RO.

With regard to his claim for service connection for residuals of right thumb injury other than strain of the lateral ligament of metacarpophalangeal joint, the Veteran testified before a Hearing Officer at the RO in May 2009.  A transcript of the hearing is associated with the record.

The matter of entitlement to service connection for residuals of right thumb injury was previously before the Board in an October 2013.  At such time, the Board bifurcated the issue into two separate issues of entitlement to service connection for residuals of right thumb strain and service connection for right thumb numbness, to include right-side carpal tunnel syndrome.  The Board granted service connection for residuals of right thumb strain, and denied service connection for right thumb numbness, to include right-side carpal tunnel syndrome.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in March 2014, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision to the extent that it denied service connection for right thumb numbness, to include right-side carpal tunnel syndrome, and remanded the case for further adjudication.  The Joint Motion for Remand indicated that the Board did not adequately address whether the Veteran's now-service-connected residuals of a right thumb strain caused or aggravated his right thumb numbness, to include right-side carpal tunnel syndrome.

Thereafter, in November 2014, this claim returned to the Board, at which time it was remanded to the agency of original jurisdiction (AOJ) for further development consistent with the Joint Motion for Remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issues of entitlement to service connection for peripheral neuropathy of the left and right upper extremities, and residuals of right thumb injury other than strain of the lateral ligament of metacarpophalangeal joint, to include numbness and carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will inform the Veteran if further action is necessary. 

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right thumb strain is manifested by pain and limitation of motion, resulting in no more than mild functional loss, without symptomatology that more nearly approximates limitation of thumb motion resulting in a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, unfavorable ankylosis, or arthritis.

2.  For the entire appeal period, the Veteran's peripheral neuropathy of the right lower extremity results in no more than mild incomplete paralysis of the sciatic and femoral nerves.

3.  For the entire appeal period, the Veteran's peripheral neuropathy of the left lower extremity results in no more than mild incomplete paralysis of the sciatic and femoral nerves.

4.  For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing in the right ear and no worse than Level III hearing in the left ear.

5.  VA received the Veteran's original claim for service connection for peripheral neuropathy of the left and right lower extremities on April 30, 2013.
 
6.  The Veteran did not file a formal or informal claim for service connection for peripheral neuropathy of the left or right lower extremity prior to April 30, 2013, and the evidence did not demonstrate a diagnosis of such disability prior to such date.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for right thumb strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2015).

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy affecting the sciatic nerve of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2015).

3.  For the entire appeal period, the criteria for a separate rating of 10 percent, but no higher, for peripheral neuropathy affecting the femoral nerve of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8526 (2015).

4.  For the entire appeal period, the criteria for a rating in excess of 10 percent for peripheral neuropathy affecting the sciatic nerve of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2015).

5.  For the entire appeal period, the criteria for a separate rating of 10 percent, but no higher, for peripheral neuropathy affecting the femoral nerve of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8526 (2015).

6.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015). 

7.  The criteria for the assignment of an effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

8.  The criteria for the assignment of an effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the assigned rating for the Veteran's service-connected thumb strain, as well as the propriety of the assigned ratings and effective dates for peripheral neuropathy of the left and right lower extremities, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, as relevant to the Veteran's thumb strain, service connection was granted and an initial rating was assigned in the October 2013 rating decision on appeal.  Additionally, the February 2014 rating decision on appeal granted service connection for peripheral neuropathy of the left and right lower extremities and assigned initial ratings and effective dates.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings and effective dates, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As relevant to the Veteran's claim for an increased rating for his bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated January 2014, which was sent prior to the rating decision issued in February 2014, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, and Vazquez-Flores, supra. 

Relevant to the duty to assist, the Veteran's post-service VA treatment records have been obtained and considered.  The Board notes that the AOJ, in January 2007 and January 2014 VCAA letters, requested the Veteran identify and provide VA with authorization to obtain any private treatment records concerning his appeal.  However, the Veteran did not identify any private treatment provides or provide such authorization.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded VA examinations in November 2007, June 2009, January 2014, and July 2015 in connection with his initial and increased rating claims.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected conditions as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that any of his service-connected disabilities have materially worsened since the most recent July 2015 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Furthermore, with regard to his claim for a compensable rating for bilateral hearing loss, the examination report addressed the functional effects of the Veteran's hearing loss.  Thus, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial and increased rating claims and no further examination is necessary.

As relevant to the Veteran's claims for an earlier effective date for the award of service connection for peripheral neuropathy of the bilateral lower extremities, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claims.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim. VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

A. Right Thumb Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.  § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

As noted previously, in an October 2013 decision, the Board awarded service connection for strain of the lateral ligament of metacarpophalangeal joint of the right thumb.  Later that month, the AOJ implemented the award of service connection and assigned an initial noncompensable rating, effective September 26, 2006.  The Veteran subsequently appealed with respect to the propriety of the assigned initial noncompensable rating.  He argues that a compensable rating is warranted as he experiences pain daily and cannot grip objects.

The Veteran's right thumb strain is currently rated under Diagnostic Code 5228.  Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.

The Veteran was originally examined in connection with his claim for service connection in November 2007.  At such time, the Veteran reported that, since his in-service thumb injury, he experienced some numbness and tingling in the right hand and stated that his hand was not as strong as he would like.  He did not have any limitations in terms of doing heavy work and still chopped firewood.  He could perform any duty task he wished.  However, he reported flare ups that occurred twice weekly.  Upon physical examination, the thumb had no point tenderness. The base of the thumb joint had palmar adduction and abduction such that the adduction contacts the base of the little finger with abduction at 45 degrees.  Radial adduction was completely contacted and abduction was 60 degrees.  Thumb interphalangeal joint hyperextends to 15 degrees with flexion at 80 degrees.  Thumb metacarpal phalangeal joint has hyperextension to 10 degrees and flexion to 55 degrees.  All ranges of motion were similar in both active and passive and, after three repetitions, there is no change in joint excursion, pain, elicitated tenderness, loss of coordination, or fatigability.  The diagnosis was status post right thumb injury, DeLuca score 0, radiographs normal.

At a June 2009 neurological VA examination, the Veteran reported that, for the prior three years or so, he noticed that he had difficulty in opening a jar or bottle with his right hand.  There was occasionally some discomfort in the joint of the right thumb, worse when he was using the thumb.  He considers his right hand grip to be slightly weak and cannot use instruments such as a wrench to turn bolts and nuts.  Upon examination, there was no difference in the handgrip on either side.  There was no real weakness of the right hand muscles, except that the Veteran was unable to extend the distal phalanx at the distal interphalangeal joint of the right thumb as much as he could on the left side.  He could oppose the thumb to all the fingers with the same strength as he could on the left side.  There was no atrophy, fasciculations, involuntary movements, weakness, or lack of coordination.  The examiner diagnosed a history of injury to the right thumb causing strain during military service.  The examiner noted that such was stable and unchanged.

In an April 2010 statement, the Veteran described experiencing continuous pain in his right thumb.  He was seen at VA in April 2011 concerning carpal tunnel syndrome (CTS).  At that time, a VA neurologist indicated that the pain in the Veteran's right thumb was atypical for CTS and was most likely due to the thumb injury. 

In a November 2011 VA treatment note, the Veteran reported an increase in thumb pain.  In a January 2013 VA treatment note, the Veteran was seen for complaints of chronic right thumb pain.  At the time, he denied any recent trauma or aggravating injury and was given a splint for the thumb. There was no swelling or tenderness.  In a later January 2013 VA treatment record, the Veteran was issued a thumb splint.

In July 2015, the Veteran underwent a VA contract examination of his right thumb.  At that time, the Veteran reported experiencing flare-ups which impacted the function of his hand.  He described difficulty in gripping objects.  The examiner found limitation of motion and evidence of painful motion of the right thumb.  There was no gap noted between the thumb pad and the fingers. 

The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation of motion.  There was no post-test gap between the thumb pad and fingers.  The examiner determined there was functional loss and/or functional impairment of the right thumb, finding pain on movement.  The Veteran experienced pain palpation for the right thumb joint. 

The examiner found no ankylosis of the thumb.  There were no scars and no functional impairment such that no effective function remained other than that which would be equally well-served by an amputation and prosthesis.  Diagnostic testing showed no abnormal findings. 

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that an initial 10 percent rating is warranted for the Veteran's right thumb strain.  As noted above, a compensable, 10 percent rating is warranted under Diagnostic Code 5228 for a gap of at least 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  In this case, there is no objective evidence of a gap between the Veteran's right thumb pad and fingers.  However, the Board must take into account the additional limitations the Veteran experiences due to such symptoms as pain.  DeLuca, supra; Burton, supra; 38 C.F.R. §§ 4.40, 4.59.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this regard, the record reflects the Veteran's reports of functional impairment associated with his right thumb strain, including flare-ups, occasional discomfort, chronic thumb pain, as noted at the November 2007 and June 2009 VA examinations, and January 2013 VA treatment record, respectively.  Furthermore,  the July 2015 VA examination revealed objective evidence of pain following repetitive use of the right thumb, along with a limitation of right thumb flexion.  Moreover, the Veteran has consistently reported having pain and difficulty grasping objects throughout the pendency of the appeal.  As such, the Board accepts that the Veteran has additional limitations on the functionality of his right thumb due to such symptoms as pain.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 5228 based on a limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.

In assigning this 10 percent rating, the Board has given consideration to the Veteran's complaints of pain affecting his right thumb.  In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See e.g., Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); see also Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (to the effect that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability"). 

However, the record clearly indicates that a higher disability rating is not warranted under Diagnostic Code 5228.  In order to assign the next-higher 20 percent rating under this diagnostic code, the medical evidence must show a gap of more than 2 inches between the Veteran's right thumb pad and fingers when attempting to oppose his fingers.  See Diagnostic Code 5228.  As noted above, there is no evidence of a gap between the Veteran's right thumb pad and opposing fingers.  Therefore, he does not meet the criteria for a higher rating under Diagnostic Code 5228.

Similarly, a disability rating in excess of 10 percent is not warranted any other applicable diagnostic code.  The Veteran does not have ankylosis of the right thumb, as noted by the July 2015 VA examination.  As such, a rating in excess of 10 percent under Diagnostic Code 5224, for ankylosis is not warranted.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right thumb disability; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

B. Peripheral Neuropathy of the Bilateral Lower Extremities

The February 2014 rating decision granted service connection for peripheral neuropathy of the right lower extremity and left lower extremity and assigned initial 10 percent ratings, effective April 30, 2013.  The Veteran contends that his peripheral neuropathy of the bilateral lower extremities warrants a higher rating.  In this regard, such disabilities are rated under Diagnostic Code 8620, which pertains to neuritis of the sciatic nerve, and is evaluated under Diagnostic Code 8520.  Such Diagnostic Code provides that a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

VA medical treatment records show the Veteran was seen in May 2013 with complaints of difficulty with falls.  Neurologic examination revealed a positive Romberg sign and a loss of position sense in the great toes of both feet.  The Veteran had a stocking loss up to the ankles on pin testing.  His strength was adequate.  The assessment was bilateral lower extremity neuropathy, probably due to diabetes.  In June 2013, the Veteran again complained of numbness in his feet.  In a VA psychiatry treatment note dated July 2013, the Veteran indicated he experienced pain in his legs and feet and had recently started taking medication for the condition.  

In January 2014, the Veteran underwent a VA contract examination.  At that time, the examiner diagnosed diabetic peripheral neuropathy of the bilateral lower extremities.  The Veteran described tingling and numbness in his feet, which sometimes kept him awake at night.  The Veteran described experiencing reduced feeling in his feet.  On examination, the Veteran denied constant pain.  Mild intermittent pain, usually dull, was found in the lower extremities.  Paresthesias and/or dysesthesias were found to be moderate.  No numbness was noted.  Strength of the knee and ankle was found to be normal.  Reflexes of the bilateral knees were rated at 1+.  Ankle reflexes were absent, bilaterally.  Touch testing showed decreased sensation in the left knee and thigh, as well as the Veteran's bilateral ankles, lower legs, feet and toes.  Position sense was decreased bilaterally, as was vibration sensation.  No muscle atrophy was found. The examiner then determined that the Veteran's diabetic peripheral neuropathy resulted in a mild incomplete paralysis of the sciatic nerve, bilaterally, as well as a mild incomplete paralysis of the femoral nerve, bilaterally. 

In July 2015, the Veteran underwent VA contract examination.  At that time, the examiner confirmed the diagnosis of peripheral neuropathy of the bilateral lower extremities.  The Veteran denied constant or intermittent pain, but reported severe bilateral paresthesias and/or dysesthesias, and severe bilateral numbness.  Strength of the knee and ankle was found to be normal.  Reflexes of the bilateral knees and the bilateral ankle were found to be normal.  Touch testing showed normal sensation in the bilateral knee and thigh, as well as the Veteran's bilateral ankles and lower legs.  Sensation was decreased in the Veteran's feet and toes.  Position sense was decreased bilaterally, as was vibration sensation.  No muscle atrophy was found.  The examiner concluded that the Veteran's diabetic peripheral neuropathy resulted in a mild incomplete paralysis of the sciatic nerve, bilaterally, as well as a mild incomplete paralysis of the femoral nerve, bilaterally.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected peripheral neuropathy of the bilateral lower extremities as affecting the sciatic nerves.  The evidence of record documented pain and intermittent sensory deficits in his lower extremities.  Moreover, the January 2014 and July 2015 VA contract examinations also characterized the level of disability as mild, which is the criteria for a 10 percent rating under this code.  Although ankle reflexes were found to be absent in January 2014, reflexes were otherwise found to be 1+ with no findings of muscle atrophy or decreased strength.  Ankle reflexes were found to be normal at the July 2015 examination.  Moreover, at both the January 2014 and July 2015 examinations, sensation of the bilateral lower extremities was found to be decreased, but not absent.  While the July 2015 examiner characterized the Veteran's paresthesias and numbness as severe, the Board notes that the use of such terminology is not dispositive of an issue, especially when, as here, the majority of the objective evidence indicates the Veteran's symptomatology does not more closely approximate the higher rating under the appropriate diagnostic code. 

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  In this regard, at the January 2014 and July 2015 VA examinations, the examiners found that, in addition to mild incomplete paralysis of the sciatic nerve, the Veteran experienced mild incomplete paralysis of the femoral nerve.  The Board notes that impairment of the femoral nerve is evaluated under Diagnostic Code 8526.  Such provides that a 10 percent rating is assigned for mild incomplete paralysis of the femoral nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the femoral nerve; and a 30 percent rating is assigned for severe incomplete paralysis of the femoral nerve.  A maximum 40 percent rating is assigned for complete paralysis of the femoral nerve; paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

As the Veteran's 10 percent rating for mild incomplete paralysis of the sciatic nerve contemplates impairment associated with the lower leg, i.e., the muscles associated with the knee and foot, and the femoral nerve affects the upper leg, i.e., the quadriceps muscles, the Board finds that separate 10 percent ratings, but no higher, for mild incomplete paralysis of the femoral nerve is warranted.  See 38 C.F.R. 
§ 4.14; Esteban, supra.

In addition, the records show that no nerves other than the sciatic and femoral nerves were affected by the Veteran's peripheral neuropathy.  Specifically, the examination reports failed to show that the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were impacted by the Veteran's service-connected condition.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other Diagnostic Codes are potentially applicable.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his peripheral neuropathy of the bilateral lower extremities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, is appropriate for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged rating for such disability is not warranted.

For the foregoing reasons, the Board finds that no higher or separate rating is warranted for the claim of entitlement to an increased rating for peripheral neuropathy of the bilateral lower extremities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 

C. Bilateral Hearing Loss

In April 2013, the Veteran filed a claim seeking a compensable rating for his bilateral hearing loss.     

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by the results of speech discrimination tests combined with the average hearing threshold levels measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment employs controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on one of three tables: Table VI; Table VIA in exceptional cases as described in 38 C.F.R. § 4.86; and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when all of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are measured at 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

In order to obtain audiological examination results which conform to controlled speech discrimination tests (Maryland CNC), together with the results of pure tone audiometry tests, audiological examinations were conducted for VA purposes in January 2014 and July 2015. 

In January 2014, audiometric testing showed puretone thresholds (in decibels) for the frequencies of interest (in Hertz) as follows:   


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
45
45
60
65
53.75
LEFT
50
55
65
70
60

Speech recognition scores based on the Maryland CNC Test were 84 percent in both the right ear and the left ear.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, as the Veteran reported difficulty understanding people in "communication settings."

In January 2015, VA audiometric testing showed puretone thresholds (in decibels) for the frequencies of interest (in Hertz) as follows:   


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
40
45
55
60
50
LEFT
40
55
60
65
55

Speech recognition scores based on the Maryland CNC Test were 84 percent in the right ear and 86 percent in the left ear.  At that time, it was noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, in that the Veteran confused words when speaking with others because he was unable to hear the words very well. 

Based on the above, the Board finds that for the entire appeal period, there has been no evidence presented which reveals compensable hearing loss in accordance with the mechanical formula used by VA under 38 C.F.R. § 4.85, and that application of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, is not warranted.  These conclusions are supported by findings made upon audiological testing conducted in January 2014 and July 2015. 
Specifically, on evaluation in January 2014, the Veteran's pure tone threshold average of 53.75 and speech discrimination score of 84 percent comports to Level II hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 60 and speech discrimination score of 84 percent results in Level III hearing acuity in the left ear, as well, using Table VI.  Utilizing Table VII, these results combine and comport with a noncompensable rating. 

The January 2015 examination reveals noncompensable hearing loss, as well.  The Veteran's pure tone threshold average of 50 and speech discrimination score of 84 percent results in Level II hearing acuity in his right ear using Table VI.  His pure tone threshold average of 55 and speech discrimination score of 86 percent results in Level II hearing acuity in the left ear.  As demonstrated on Table VII, such a combination warrants a noncompensable rating. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report certain symptoms such as difficulty understanding others when communicating, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports that his hearing loss has affected his daily life, as manifested by his inability to distinguish words when speaking to others.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating simply are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

D. Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

 In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are to be applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected thumb strain, peripheral neuropathy of the bilateral lower extremities, and bilateral hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated.  With regard to his thumb strain, the rating criteria addresses the Veteran's limitation of motion and pain.  There are no additional symptoms of his service-connected right thumb strain that are not addressed by the rating schedule.  In this regard, as noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include limitation of motion, decreased grip strength, etc. 

Regarding peripheral neuropathy of the bilateral lower extremities, the Veteran's various subjective complaints, including, but not limited to, foot pain and numbness, and the resulting complications, to include unsteadiness on his feet, are contemplated by the rating criteria under which the associated disability is rated.  In this regard, as the Veteran's peripheral neuropathy affects both the sciatic and femoral nerves, separate ratings have been assigned to compensate the impairment resulting from each damaged nerve.  To that end, the rating criteria takes into account the Veteran's level of incomplete paralysis of the sciatic and femoral nerves, and nothing in the record indicates the Veteran has experienced other than a mild level of such paralysis.     

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  In doing so, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI, VIA, and VII were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's disability symptomatology is fully addressed by the rating criteria under which each of his disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the Veteran's appeal, in a September 2015 rating decision, the AOJ granted a TDIU, effective April 30, 2013.  The Veteran has not appealed the propriety of the assigned effective date.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

III.  Earlier Effective Date Claims

The Veteran contends that he is entitled to an effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the left lower extremity and right lower extremity (hereinafter "peripheral neuropathy of the bilateral lower extremities"). 

The Board finds that an effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the lower extremities is not warranted.  In making this determination, the Board notes that the statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year from separation from service. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Here, the record shows that, on April 30, 2013, VA received the Veteran's claim for service connection for peripheral neuropathy of the lower extremities, as secondary to his service-connected diabetes mellitus.  In a February 2014 rating decision, the AOJ granted service connection for the disability, effective the date the Veteran's claim was received by VA. 

The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for peripheral neuropathy of the lower extremities prior to the date of receipt of the April 30, 2013 claim.  Although the Veteran did file numerous claims prior to this date, they related to other disorders.  The Veteran filed a claim for service connection for diabetes mellitus in September 2006, which was ultimately granted in an August 2007 rating decision.  While the rating criteria pertinent to diabetes mellitus provides that compensable complications of diabetes are to be rated separately, there was no evidence of peripheral neuropathy of the bilateral lower extremities at the time of such adjudication.  See 38 C.F.R 4.119, Diagnostic Code 7913, Note 1.  Specifically, in his October 2006 Agent Orange examination, the Veteran denied weakness, tingling, or numbness and reported that his extremities were normal.  Additionally, in a February 2007 VA examination, as part of the Veteran's claim for service connection for diabetes mellitus, he was found to have no neuropathy of the lower extremities.     

Furthermore, the Veteran did not file a claim for an increased rating for diabetes mellitus or service connection for diabetic peripheral neuropathy until April 30, 2013.  Furthermore, while, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an increased rating claim, there is no evidence of a diagnosis of peripheral neuropathy of the lower extremities prior to April 30, 2013, such that a treatment record could be construed as an informal claim for an increased rating for diabetes mellitus, to include separately compensable complications.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Rather, while the Veteran's VA treatment records reflect subjective complaints of numbness of the lower back and both of his legs as early as April 2011, there was no diagnosis of diabetic peripheral neuropathy until, at the very earliest, May 2013.  Specifically, at such time, the Veteran was seen with complaints of difficulty with falls.  Neurologic examination revealed a positive Romberg sign and a loss of position sense in the great toes of both feet.  The Veteran had a stocking loss up to the ankles on pin testing.  His strength was adequate.  The assessment was bilateral lower extremity neuropathy, probably due to diabetes.  

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the AOJ did not receive an application for compensation benefits for peripheral neuropathy of the lower extremities prior to the receipt of the Veteran's claim in April 2013,and the evidence did not demonstrate a diagnosis of such disability prior to such date.

Importantly, the pertinent regulations specifically state that the effective date should be the date of an initial claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim for peripheral neuropathy of the bilateral lower extremities.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to April 30, 2013.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to April 30, 2013, for the award of service connection for such disability. As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

An initial rating of 10 percent, but no higher, for right thumb strain is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for peripheral neuropathy affecting the sciatic nerve of the right lower extremity is denied.

A separate rating of 10 percent, but no higher, for peripheral neuropathy affecting the femoral nerve of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for peripheral neuropathy affecting the sciatic nerve of the left lower extremity is denied.

A separate rating of 10 percent, but no higher, for peripheral neuropathy affecting the femoral nerve of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

A compensable rating for bilateral hearing loss is denied.

An effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the right lower extremity is denied.

An effective date prior to April 30, 2013, for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, he has indicated that such disabilities are secondary to his service-connected diabetes mellitus.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

To that end, the Veteran was afforded VA examinations in January 2014 and July 2015 regarding his claim; however, the Board finds that neither examination is adequate for adjudication purposes.  See Barr, supra (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

The January 2014 examiner was asked to render an opinion as to the relationship between the Veteran's peripheral neuropathy of the bilateral upper extremities and his service-connected diabetes mellitus with erectile dysfunction.  The examiner concluded that it was less likely than not that the Veteran's peripheral neuropathy of the bilateral upper extremities was caused by diabetes mellitus; rather, such was caused by the Veteran's CTS.  However, the examiner did not address whether the Veteran's diabetes aggravated his peripheral neuropathy.

In July 2015, the Veteran underwent an additional examination in relation to his claim.  At that time, the examiner was asked to address any relationship, to include causation or aggravation, between the Veteran's service-connected diabetes mellitus and any impairment in his upper extremities.  The examiner was also asked to address whether diabetes mellitus caused or permanently aggravated the Veteran's CTS of the right and left upper extremities.  If aggravation was found, the examiner was to opine on the baseline manifestations of impairment, prior to aggravation and the increased manifestations of CTS that were proximately due to diabetes and not to the natural progression of CTS.

On examination, the examiner found the Veteran experienced severe paresthesias and/or dysesthesias of the bilateral upper extremities, as well as severe numbness of same.  He found that upper extremity diabetic peripheral neuropathy was present, with mild incomplete paralysis of the left median nerve. 

Although the examiner found that peripheral neuropathy existed in the Veteran's bilateral upper extremities, he indicated in a second section of his report that there was no peripheral neuropathy in the upper extremities.  Further, the examiner opined that bilateral peripheral neuropathy was not related to the Veteran's diabetes and was quiescent at the time.  He provided no rationale for such a conclusion. 

The examiner indicated both that the Veteran's right upper extremity CTS was dormant, but also that the Veteran tested negative for CTS in the right upper extremity.  The examiner diagnosed the Veteran with CTS in the left upper extremity.  In addressing the questions of causation and aggravation, the examiner concluded that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's diabetes mellitus.  He did not provide a rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board finds that the January 2014 examination is inadequate for purposes of determining entitlement to service connection, as it does not address aggravation.  In addition, based on the multiple internal inconsistencies and a lack of rationale for any conclusion presented in the examination report, the Board finds that the July 2015 examination is also inadequate.  Therefore, on remand, the Veteran should be afforded a VA examination that properly addresses the relationship, if any, between all manifestations of bilateral upper peripheral neuropathy and the Veteran's service-connected diabetes mellitus.  

As for the Veteran's claim for service connection for residuals of right thumb injury, to include numbness and carpal tunnel syndrome, in its November 2014 remand, the Board instructed the AOJ to obtain a medical opinion to address the etiology of the Veteran's right thumb numbness.  The examiner was asked to address the following: any relationship between the Veteran's thumb numbness and his in-service complaint of a numb feeling in his right thumb; any relationship, to include causation and/or aggravation, between the Veteran's service-connected thumb strain and his right thumb numbness; any relationship, to include causation and/or aggravation, between the Veteran's service-connected diabetes mellitus and his right thumb numbness; and the likely etiology of the Veteran's right thumb numbness.  

In July 2015, the Veteran underwent a VA examination.  At that time, the examiner found that it was less likely than not that the Veteran's thumb numbness was incurred in service or caused by the in-service thumb strain.  As rationale, the examiner mentioned the Veteran's in-service thumb numbness, and then described a 1998 at-work injury which resulted in CTS and indicated that his examination of the Veteran showed normal right thumb sensation.  The examiner then opined that he could not, without speculation, determine whether the numbness in 1998 was related to the Veteran's service.  

Then, to answer the remainder of the questions put forth in the examination-to include the questions of causation and aggravation due to thumb strain or diabetes mellitus-the examiner merely repeated his original answer, verbatim, in response to each question.  

The Board, therefore, finds that the July 2015 examination report is inadequate for purposes of determining service connection for the Veteran's right thumb numbness, as it is not responsive to the questions presented nor does it contain adequate rationale for the conclusions therein.  See Nieves-Rodriguez, supra; Stefl, supra. 

In August 2015, an addendum opinion was sought.  At that time, a different examiner was asked to address the same questions, based on review of the Veteran's file.  

The August 2015 examiner did not, however, address the relationship between the Veteran's thumb numbness and his in-service complaints of same.  In addition, when addressing the relationship, if any, between the Veteran's thumb strain and thumb numbness, the examiner discussed the relationship between the Veteran's thumb strain and the CTS in the Veteran's elbow.  The Board notes that, while the examiner did address aggravation of the Veteran's condition by his service-connected diabetes mellitus, she did not address causation, nor did she provide an opinion on etiology of the right thumb numbness.  Therefore, as the August 2015 addendum opinion does not fully address the questions presented, the Board finds that further medical opinion is necessary to decide the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any neurological impairment of his bilateral upper extremities, preferably by a VA medical professional who has yet to examine him or provide an opinion in this case.  The record, to include a copy of this Remand, should be forwarded for review by the examiner. 

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should address the following inquiries:

a) The examiner should identify all current neurological disorders of the bilateral upper extremities, to include, but not limited to, peripheral neuropathy and carpal tunnel syndrome. 

b) For each currently diagnosed disorder, the examiner should offer an opinion as to whether such is at least as likely as not caused OR aggravated (permanently increased in severity beyond the natural progression) by his service-connected diabetes mellitus. If the opinion is that any such disability is aggravated by a service-connected disability(ies), to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  Both causation and aggravation must be discussed for each disorder.

In offering any opinion, the examiner should consider the entirety of the record, to include the Veteran's lay statements regarding the nature, onset, and symptomatology associated with his disorder.  The rationale for any opinion offered must be provided.

2.  The AOJ should obtain a VA medical opinion from an appropriate medical professional to determine the nature and etiology of the Veteran's residuals of right thumb injury, to include numbness and carpal tunnel syndrome.  Based on evidence of record, including a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right thumb numbness is related to his military service.  The examiner is asked to discuss the Veteran's in-service complaint of numbness in his right thumb. 

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right thumb numbness was caused by OR aggravated (that is, permanently increased in severity) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right thumb numbness was caused by OR aggravated (that is, permanently increased in severity) by the Veteran's service-connected right thumb strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

d) The examiner is asked to address any relationship between the Veteran's right thumb numbness and his non-service connected carpal tunnel syndrome.

e)  If it is determined that the Veteran's right thumb numbness was not caused by his military service or service-connected disabilities, nor aggravated by them, the examiner is asked to opine as to the most likely etiology of the Veteran's right thumb numbness. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


